Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 02/24/2021.  Claims 1, 4-6, 9-13, 15-19, and 21-26 are now pending and ready for examination.

Response to Amendment
The amendment received on 02/24/2021 has been entered and considered in full.

Response to Arguments
With regards to claim 1, the Applicant has amended the claim language to recite “…by minimizing a weighted sum of a camera pose function and a constraint function…”.  Therefore, the Examiner withdraws the previous rejection as the prior art on record does not disclose nor make obvious the amended limitations.
With regards to claim 9, the Applicant has amended the claim language to incorporate the limitations from the now cancelled claim 7 that was determined to be allowable.  Therefore, the Examiner withdraws the previous rejection.

Allowable Subject Matter
Claim 1 is allowed.
With regards to claim 1, the Applicant has amended the claim to incorporate the claim language from the now canceled claim 2 which was determined to have allowable subject matter in the last office action.
Claims 4-6 are allowable as they depend off of claim 1.
Claim 9 is allowed.
With regards to claim 9, the Applicant has amended the claim to incorporate the claim language from the now canceled claim 7 which was determined to have allowable subject matter in the last office action.
Claims 10-13 are allowable as they depend off of claim 9.
Claim 15 is allowed.
With regards to claim 15, the Applicant has amended the claim to incorporate the claim language from the now canceled claim 14 which was determined to have allowable subject matter in the last office action.
Claims 16-19 are allowable as they depend off of claim 15.
Claims 21 and 22 are allowable as the claim limitations are essentially similar to those of claim 1.  Therefore, claims 21 and 22 are allowed for the same reasons.
Claims 23 and 24 are allowable as the claim limitations are essentially similar to those of claim 9.  Therefore, claims 23 and 24 are allowed for the same reasons.
Claims 25 and 26 are allowable as the claim limitations are essentially similar to those of claim 15.  Therefore, claims 25 and 26 are allowed for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667